Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 27, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  159512                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 159512
                                                                   COA: 343806
                                                                   Eaton CC: 2016-020238-FH
  MICHAEL CLIFFORD BYERS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 14, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 27, 2019
           p1120
                                                                              Clerk